Citation Nr: 1527051	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a lung disability, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a video-conference hearing in May 2015 before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 1988 decision by the Board denied the Veteran's claim of service connection for a lung disorder.  The Veteran was notified of the decision and did not seek further appeal.

2. Additional evidence received since the March 1988 decision, however, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the March 1988 Board decision; and the claim for service connection for a lung disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that it is reopening and remanding the Veteran's claim and thus, any failure with respect to the duty to notify or assist is deemed nonprejudicial.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The last prior, final decision that denied the Veteran's claims for service connection for a lung disorder was a March 1988 decision by the Board.  The Board concluded, in pertinent part, that the Veteran did not have a chronic lung disorder that was incurred in or aggravated by his active duty service.

In his bid to reopen, the Veteran has submitted a December 2008 letter from his primary physician.  This letter stated that the Veteran had chronic obstructive airway disease with pneumothoraces and that it was his opinion that exposure to Agent Orange had a causal relationship with "the premature worsening of his lungs and underlying health."  This evidence is "new" as it had not been considered by the prior denial.  It is "material" as it relates to the then unestablished element of a nexus between the Veteran's claimed condition and his active duty service.  Therefore this claim is reopened. 


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a lung disorder is reopened.


REMAND

Unfortunately, the Board must remand the claim for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran has active duty service in Vietnam, therefore exposure to Agent Orange is presumed.  While he did submit the December 2008 private opinion linking such exposure to his lung disorder, the physician did not provide any rationale to support his opinion.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Therefore, remand is warranted to provide the Veteran a VA examination and etiological opinion regarding his current lung condition, to include COPD and emphysema.  



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran a VA examination for his lung disorder, to include COPD and emphysema.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

For each chronic condition diagnosed, the examiner should respond to the following:

* Whether it is at least likely as not (50 percent or greater probability) that the condition was incurred in, or is otherwise related to, the Veteran's active duty service, to include his presumed exposure to Agent Orange while in Vietnam.  

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.  He/she is reminded that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.  Consideration should be given to the Veteran's complete medical history, including his treatment for spontaneous left pneumothorax in 1977, 1978, and 1979.  Furthermore, consideration should be given to the Veteran's alternative theory of exposure to fumes from burning human waste while on active duty causing his lung condition(s).

2. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim that has been remanded.  If any benefit sought in connection with the remanded claims is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


